


Exhibit 10.1
HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
AMENDED AND RESTATED RESTRICTED UNIT AGREEMENT
This Agreement was made and entered into as of the Date of Grant set forth in
the Notice of Grant of Restricted Units (“Notice of Grant”) by and between Holly
Logistic Services, L.L.C. (the “Company”), and you and is amended and restated
as of April 29, 2014 to be effective as of February 28, 2014 to clarify the
continued “double-trigger” vesting of the Award in connection with a Special
Involuntary Termination.
WHEREAS, the Company, in order to induce you to enter into and to continue and
dedicate service to the Company and Holly Energy Partners, L.P. (the
“Partnership”) and to materially contribute to the success of the Company and
the Partnership, previously granted you this restricted unit award;
WHEREAS, the Company adopted the Holly Energy Partners, L.P. Long-Term Incentive
Compensation Plan as it may be amended from time to time (the “Plan”) under
which the Company is authorized to grant restricted unit awards to certain
employees and service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and was and is deemed a
part of this restricted unit agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and
WHEREAS, you previously accepted the restricted unit award made pursuant to this
Agreement and desire to enter into this amendment and restatement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.Grant. Subject to the conditions set forth below, the Company previously
granted to you effective as of the Date of Grant set forth in the Notice of
Grant, as a matter of separate inducement but not in lieu of any salary or other
compensation for your services for the Company, an award (the “Award”)
consisting of the aggregate number of Units set forth in the Notice of Grant in
accordance with the terms and conditions set forth herein and in the Plan.
2.    Restricted Units. The Company shall obtain the Units subject to this
Agreement and cause such Units to be held for you in book entry form by the
Partnership’s transfer agent with a notation that the Units are subject to
restrictions. You hereby agree that the Restricted Units shall be held subject
to restrictions as provided in the Agreement until the restrictions on such
Restricted Units expire or the Restricted Units are forfeited as provided in
Section 4 of this Agreement. You hereby agree that if part or all of the
Restricted Units are forfeited pursuant to this Agreement, the Company shall
have the right to direct the Partnership’s transfer agent to cancel such
forfeited



US 2394873v.2

--------------------------------------------------------------------------------




Restricted Units or, at the Company’s election, transfer such Restricted Units
to the Company or to any designee of the Company.
3.    Ownership of Restricted Units. Effective from the Date of Grant, you are a
unitholder with respect to all of the Restricted Units granted to you pursuant
to Section 1 and have all of the rights of a unitholder with respect to all such
Restricted Units, including the right to receive all distributions paid with
respect to such Restricted Units and any right to vote with respect to such
Restricted Units; provided, however, that such Restricted Units shall be subject
to the restrictions hereinafter described, including, without limitation, those
described in Section 5.
4.    Forfeiture and Expiration of Restrictions.
(a)    Expiration of Restrictions and Risk of Forfeiture. The restrictions on
the Restricted Units granted pursuant to this Agreement and described in Section
5 will expire and the Restricted Units will become transferable, except to the
extent provided in Section 9 of this Agreement and nonforfeitable as set forth
in the Notice of Grant and in this Section 4, provided that you remain in the
employ of, or a service provider to, the Company or its subsidiaries until the
applicable dates and times set forth therein. Restricted Units that become
vested and non-forfeitable as provided in this Agreement are referred to herein
as “Vested Units.”
(b)    Termination Generally. Subject to subsections (c), (d) and (e), if your
employment and service relationship with the Company or its subsidiaries is
terminated for any reason, then those Restricted Units for which the
restrictions have not lapsed as of the date of termination shall become null and
void and those Restricted Units shall be forfeited. The Restricted Units for
which the restrictions have lapsed as of the date of such termination shall not
be forfeited.
(c)    Termination Due to Death, Disability or Retirement. In the event of your
(i) death, (ii) total and permanent disability, as determined by the Committee
in its sole discretion, or (iii) retirement from any service relationship with
the Company and its subsidiaries after attaining the normal retirement age of 62
or retirement after attaining an earlier retirement age approved by the
Committee, in its sole discretion, before lapse of all restrictions pursuant to
Section 4(a) above before all of the Restricted Units have become Vested Units,
you will forfeit a number of Restricted Units equal to the number of Restricted
Units specified in Notice of Grant times the percentage that the period of full
months beginning on the first day of the calendar month following the date of
death, disability or retirement, as applicable, and ending on December 31 of the
second calendar year following the calendar year of the Date of Grant, bears to
thirty-six (36) and any remaining Restricted Units that are not vested will
become Vested Units; provided, however, that any fractional Units will become
null and void and automatically forfeited. In its sole discretion, the Committee
may decide to vest all of the Restricted Units in-lieu of the prorated number of
Restricted Units as provided in this Section 4(c). Unless the Committee
determines otherwise, in its sole discretion, neither you nor your beneficiary
or estate will have any right to any Restricted Units that remain subject to
restrictions, and those Restricted Units will be forfeited.
(d)    Special Involuntary Termination. In the event of a Special Involuntary
Termination before lapse of all restrictions pursuant to Section 4(a) above, all
restrictions described

2
US 2394873v.2

--------------------------------------------------------------------------------




in Section 5 shall lapse and the Restricted Units will become Vested Units and
the Company shall deliver the Vested Units to you as soon as practicable
thereafter.
5.    Limitations on Transfer. You agree that you shall not dispose of (meaning,
without limitation, sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of) any Restricted Units hereby acquired prior to the expiration of the
relevant restrictions imposed by this Section 5 which expiration shall be
determined pursuant to Section 4 of this Agreement. Any attempted disposition of
the Restricted Units in violation of the preceding sentence shall be null and
void, and the Company shall not recognize or give effect to such transfer on its
books and records or recognize the person or persons to whom such proposed
transfer has been made as the legal or beneficial holder thereof.
Notwithstanding the foregoing, part or all of the Restricted Units or rights
under this Agreement may be transferred to a spouse pursuant to a domestic
relations order issued by a court of competent jurisdiction; provided, however,
such Restricted Units shall continue to be held pursuant to Section 2 of this
Agreement, and the transferee under the domestic relations order shall agree
that the Restricted Units so transferred shall continue to be subject to the
terms of this Agreement, including forfeiture and pro rata forfeiture in
accordance with Sections 4 of this Agreement.
6.    Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by you during your life other than by will
or pursuant to applicable laws of descent and distribution. Any of your rights
and privileges in connection herewith shall not be transferred, assigned,
pledged or hypothecated by you or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Restricted Units or rights under this Agreement may be transferred to a spouse
pursuant to a domestic relations order issued by a court of competent
jurisdiction, subject to the limitations on such transfer described in
Section 5.
7.    Adjustment of Restricted Units. The number of Restricted Units granted to
you pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued. In the event that the outstanding Units of the
Partnership are exchanged for a different number or kind of units or other
securities, or if additional, new or different units are distributed with
respect to the Units through merger, consolidation, or sale of all or
substantially all of the assets of the Partnership, each remaining unit subject
to this Agreement shall have substituted for it a like number and kind of units
or shares of new or replacement securities as determined in the sole discretion
of the Committee, subject to the terms and provisions of the Plan.
8.    Delivery of Vested Units. No Vested Units shall be delivered pursuant to
this Agreement until the approval of any governmental authority required in
connection with this Agreement, or the issuance of Vested Units hereunder, has
been received by the Company.

3
US 2394873v.2

--------------------------------------------------------------------------------




9.    Securities Act. The Company shall have the right, but not the obligation,
to cause the Restricted Units to be registered under the appropriate rules and
regulations of the Securities and Exchange Commission. The Company shall not be
required to deliver any Vested Units hereunder if, in the opinion of counsel for
the Company, such delivery would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.
10.    Federal and State Taxes. You may incur certain liabilities for Federal,
state or local taxes and the Company may be required by law to withhold such
taxes for payment to taxing authorities. If you make the election permitted by
section 83(b) of the Internal Revenue Code, the taxes shall be due and payable
for the year in which this Agreement is executed. If you do not make such
election, the taxes shall be payable for the year in which the restrictions
lapse pursuant to Section 4. Upon determination of the year in which such taxes
are due and the determination by the Company of the amount of taxes required to
be withheld, if any, you shall either pay to the Company, in cash or by
certified or cashier’s check, an amount equal to the taxes required to be paid
on such transaction, or you shall authorize the Company to withhold from monies
owing by the Company to you an amount equal to the amount of federal, state or
local taxes required to be withheld. Your authorization to the Company to
withhold taxes pursuant to this Section 10 shall be in form and content
acceptable to the Committee. An authorization to withhold taxes pursuant to this
provision shall be irrevocable unless and until your tax liability has been
fully paid. In the event that you fail to make arrangements that are acceptable
to the Committee for providing to the Company, at the time or times required,
the amounts of federal, state and local taxes required to be withheld with
respect to the Restricted Units granted to you under this Agreement, the Company
shall have the right to purchase at current market price as determined by the
Committee and/or to sell to one or more third parties in either market or
private transactions sufficient Vested Units to provide the funds needed for the
Company to make the required tax payment or payments.
11.    Definitions; Copy of Plan. To the extent not specifically provided
herein, all terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
12.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon you and the Company. In the event of any conflict between
the terms and conditions of this Agreement and the Plan, the provisions of the
Plan shall control.
13.    No Right to Continued Service Relationship. This Agreement shall not be
construed to confer upon you any right to continue as an employee or officer of
or service provider to the Company and shall not limit the right of the Company,
in its sole discretion, to terminate your service at any time.

4
US 2394873v.2

--------------------------------------------------------------------------------




14.    Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Texas, without giving effect to any conflict of laws
provisions.
15.    Amendments. This Agreement may be amended only by a written agreement
executed by the Company and you. Any such amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.
16.    No Liability for Good Faith Determinations. The General Partner, the
Partnership, the Company, HFC and the members of the Committee, the Board and
the HFC Board shall not be liable for any act, omission or determination taken
or made in good faith with respect to this Agreement or the Restricted Units
granted hereunder.
17.    No Guarantee of Interests. The Board, the HFC Board, the General Partner,
the Partnership, HFC and the Company do not guarantee the Units from loss or
depreciation.
18.    Defined Terms.
(a)    “Adverse Change” shall mean the occurrence of any of the following on or
after the 60th day preceding a Change in Control (i) a change in the city in
which you are required to work regularly, (ii) a substantial increase in travel
requirements of your employment, (iii) a substantial reduction in duties of the
type previously performed by you, or (iv) a significant reduction in your
compensation or benefits (other than bonuses and other discretionary items of
compensation) that does not apply generally to executives of the Company or its
successor.
(b)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under section 12 of the Exchange Act.
(c)    “Beneficial Owner” shall have the meaning provided in Rule 13d-3 under
the Exchange Act.
(d)    “Cause” shall mean (i) an act or acts of dishonesty on your part
constituting a felony or serious misdemeanor and resulting or intended to result
directly in gain or personal enrichment at the expense of the Company; (ii)
gross or willful and wanton negligence in the performance of the material and
substantial duties of your employment or service relationship with the Company
or its subsidiaries; or (iii) conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.
(e)    “Change in Control” shall mean:
(i)    Any Person, other than HFC or any of its wholly-owned subsidiaries, HEP
Logistics Holdings, L.P. (the “General Partner”), the Partnership, the Company,
or any of their subsidiaries, a trustee or other fiduciary holding securities
under an employee benefit plan of HFC, the Partnership, the Company or any of
their Affiliates, an underwriter temporarily holding securities pursuant to an
offering of such securities, or an entity owned, directly or indirectly, by the
holders of the voting securities of HFC, the Company, the General Partner or the
Partnership in substantially the same proportions as their ownership

5
US 2394873v.2

--------------------------------------------------------------------------------




in HFC, the Company, the General Partner or the Partnership, respectively, is or
becomes the Beneficial Owner, directly or indirectly, of securities of HFC, the
Company, the General Partner or the Partnership (not including in the securities
beneficially owned by such Person any securities acquired directly from HFC, the
General Partner, the Partnership, the Company or their Affiliates) representing
more than forty percent (40%) of the combined voting power of HFC’s, the
Company’s, the General Partner’s or the Partnership’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in Section 18(e)(iii)(1) below.
(ii)    The individuals who as of the Date of Grant constitute the HFC and any
New Director cease for any reason to constitute a majority of the HFC Board.
(iii)    There is consummated a merger or consolidation of HFC, the Company, the
General Partner or the Partnership with any other entity, except if:
A.    the merger or consolidation results in the voting securities of HFC, the
Company, the General Partner or the Partnership outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least sixty percent (60%) of the combined voting power of the voting
securities of HFC, the Company, the General Partner or the Partnership, as
applicable, or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or
B.    the merger or consolidation is effected to implement a recapitalization of
HFC, the Company, the General Partner or the Partnership (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly, or
indirectly, of securities of HFC, the Company, the General Partner or the
Partnership, as applicable, (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the Company, the
General Partner or the Partnership or their Affiliates other than in connection
with the acquisition by HFC, the Company, the General Partner or the Partnership
or its Affiliates of a business) representing more than forty percent (40%) of
the combined voting power of HFC’s, the Company’s, the General Partner’s or the
Partnership’s, as applicable, then outstanding securities.
(iv)    The holders of the voting securities of HFC, the Company, the General
Partner or the Partnership approve a plan of complete liquidation or dissolution
of HFC, the Company, the General Partner or the Partnership, as applicable, or
an agreement for the sale or disposition by HFC, the Company, the General
Partner or the Partnership of all or substantially all of HFC’s, the Company’s,
the General Partner’s or the Partnership’s assets, as applicable, other than a
sale or disposition by HFC, the Company, the General Partner or the Partnership
of all or substantially all of HFC’s, the Company’s, the General Partner’s, or
the Partnership’s assets, as applicable, to an entity at least sixty percent
(60%) of the combined voting power of the voting securities of which is owned by
the direct or indirect holders of the voting securities of HFC, the Company, the
General Partner or the Partnership,

6
US 2394873v.2

--------------------------------------------------------------------------------




as applicable, in substantially the same proportions as their ownership of HFC,
the Company, the General Partner or the Partnership, as applicable, immediately
prior to such sale.
(f)    “HFC” means HollyFrontier Corporation.
(g)    “HFC Board” means the board of directors of HFC.
(h)    “New Director” shall mean an individual whose election by the HFC Board,
or nomination for election by holders of the voting securities of HFC, was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the Date of Grant or whose election or
nomination for election was previously so approved or recommended. However, “New
Director” shall not include a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation relating to the election of directors of HFC.
(i)    “Person” shall have the meaning given in section 3(a)(9) of the Exchange
Act as modified and used in sections 13(d) and 14(d) of the Exchange Act.
(j)    “Special Involuntary Termination” shall mean the occurrence of (1) or (2)
below within sixty (60) days prior to, or at any time after, a Change in
Control, where (1) is termination of your service relationship with the
Partnership, the Company and their subsidiaries by the Company for any reason
other than Cause and (2) is a resignation by you from your service relationship
with the Partnership, the Company and their subsidiaries within ninety (90) days
after an Adverse Change in the terms of your service relationship.


IN WITNESS WHEREOF, the Company has caused this amendment and restatement to be
executed by its officer thereunto duly authorized.




HOLLY LOGISTIC SERVICES, L.L.C.




    
Bruce R. Shaw, President







7
US 2394873v.2